                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                    Plaintiff,
      v.                                       3:15-CV-2443
                                               (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                    Defendants.

                             ('~ _      ORDER

      AND NOW, THIS ~               DAY OF JUNE 2021, upon consideration of Plaintiffs

"Daubert" Motion/Limine Motion to Preclude the Testimony of James Stavros (Doc. 169)

and all relevant documents, for the reasons discussed in the accompanying Memorandum

Opinion, IT IS HEREBY ORDERED THAT Plaintiffs motion is DENIED WITHOUT

PREJUDICE.




                                               Robert D. Mar:i - .
                                               United States District Judge
